              Case 1:20-cv-10101-IT Document 73 Filed 02/11/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

    BIG BEINGS USA PTY LTD AND LB
    ONLINE & EXPORT PTY LTD d/b/a
    LOVE TO DREAM ONLINE AND
    EXPORTS,

                 Plaintiffs,
                                                       No. 1:20-cv-10101-IT
         v.

    NESTED BEAN, INC.,

                 Defendant.

              PLAINTIFFS’ MOTION TO STAY PENDING THE IPR DECISION

        Plaintiffs Big Beings USA Pty Ltd and LB Online & Export Pty Ltd d/b/a Love to Dream

Online and Exports (sometimes together, “LTD”) respectfully move this Court to exercise its

discretion to stay this case pending the final decision of the Patent Trial and Appeal Board

(“PTAB”) on the Petition for inter partes review (i.e., IPR2020-10234) (the “IPR”) filed by

Defendant Nested Bean, Inc. (“Nested Bean”) to invalidate U.S. Patent No. 9,179,711 (the “711

Patent”).

        PTAB recently entered an order instituting the IPR. [ECF No. 72-1.] Simply put, while

LTD maintains that the 711 Patent is valid and was properly issued by the Patent Office, judicial

efficiency weighs heavily in favor of pausing this case pending the PTAB’s final determination.

Moreover, there is no prejudice to Nested Bean. Indeed, Nested Bean moved to stay after filing

the IPR petition. And district courts routinely enter stay orders after PTAB enters an institution

decision.1




1
  LTD contacted Nested Bean regarding this motion. Nested Bean declined to agree to the stay in
favor of the Court first determining the scheduling issue currently before the Court. As discussed


                                                 1
           Case 1:20-cv-10101-IT Document 73 Filed 02/11/21 Page 2 of 6




I.     PERTINENT FACTS

       This is a patent infringement action. LTD asserts that Nested Bean’s Zen One swaddling

suit product infringes one or more claims of the 711 Patent. [ECF No. 1.] While discovery was in

its nascent stage (e.g., no depositions had been taken), the parties proposed and the Court agreed

to a focused approach with the goal of resolving this matter in an efficient manner. This led to

claim construction focused on three terms. LTD ultimately withdrew two terms and the Court

held a claim construction hearing and issued its claim construction ruling on the term “above a

level of the neck hole.” [ECF No. 61.]

       During the claim construction process, the Court entered an order staying all discovery

and suspending all deadlines pending the claim construction ruling. [ECF No. 49.] After the

Court issued its claim construction ruling, the parties met and conferred in an attempt to agree

upon a schedule. Unfortunately, the parties were not able to agree upon a schedule and they set

forth their competing proposals in a December 9, 2020 status report (the “Status Report”). [ECF

No. 69.] These competing scheduling positions remain before the Court.

       Also during the claim construction process, on July 2, 2020, Nested Bean filed the IPR

requesting that PTAB invalidate all eighteen claims of the 711 Patent. Nested Bean then filed a

motion to stay this proceeding pending PTAB’s determinations regarding the IPR. [ECF No. 43

(“Stay Motion”).] In Paragraph two of its Stay Motion, Nested Bean summarized its position as

follows:

               Staying this case until the Patent Trial and Appeal Board has an
               opportunity to consider the validity of Big Beings’ patent claims
               will help to simplify and streamline the issues being litigated.
               Rather than expend the limited resources of the Court and parties
               litigating claims that may be invalidated, the interests of the parties

herein, LTD respectfully submits that there is no need to resolve the scheduling issue prior to
entering the stay.



                                                  2
           Case 1:20-cv-10101-IT Document 73 Filed 02/11/21 Page 3 of 6




               and the principles of judicial economy would be better served by
               staying this litigation until the PTAB has an opportunity to
               examine the validity of the patent.

(Emphasis added.)

       LTD believed that the Stay Motion was premature as PTAB had yet to decide whether to

institute the IPR. Nested Bean ultimately withdrew the Stay Motion. [ECF No. 50.] PTAB

instituted the IPR on January 25, 2021. Now that the PTAB has issued its institution decision,

LTD submits that a stay is appropriate including for many of the reasons previously advocated

by Nested Bean in its Stay Motion.

        Nested Bean properly brought the institution decision to the attention of the Court

pursuant to its Notice of Decision in Related Matter, filed on February 3, 2021. [ECF No. 72.]

PTAB has issued a schedule for the IPR proceeding, which is attached hereto as Exhibit A.

Given statutory deadlines, PTAB is expected to issue its final decision in January 2022.

II.    ARGUMENT AND CITATION OF AUTHORITY

       Nested Bean correctly recognized in its Stay Motion that this Court has the inherent

power to manage its docket including entering stay orders. [ECF No. 43 at pp. 2-3.] Nested Bean

also correctly recognized that courts consider the following three factors when deciding whether

to stay a case pending an IPR determination: (1) the stage of the litigation, including whether

discovery is complete and a trial date has been set; (2) whether a stay will simplify the issues in

question and the trial of the case; and (3) whether a stay will unduly prejudice or present a clear

tactical disadvantage to the nonmoving party. [Id.]

       Applying these three factors, courts routinely enter stays after PTAB has instituted an

IPR. Compare Aplix IP Holdings Corp. v. Sony Computer Entm't, Inc., 137 F. Supp. 3d 3 (D.

Mass. 2015) (motion to stay granted after IPRs Instituted), and Irwin Indus. Tool Co. v.

Milwaukee Elec. Tool Corp., No. 3:15-CV-30005-MGM, 2016 WL 1735330 (D. Mass. Apr. 28,


                                                 3
             Case 1:20-cv-10101-IT Document 73 Filed 02/11/21 Page 4 of 6




2016) (motion to stay granted after IPR instituted); with Trustees of Bos. Univ. v. Everlight

Elecs. Co., No. CV 12-11935-FDS, 2013 WL 12324363 (D. Mass. July 11, 2013) (motion to stay

denied as IPR not yet instituted), and CardioNet, LLC v. InfoBionic, Inc., No. 1:15-CV-11803-

IT, 2015 WL 13849810 (D. Mass. Nov. 20, 2015) (motion to stay denied as IPR not instituted

yet).

        Applying these three factors to the facts of this case, LTD respectfully submits that each

of the factors weigh heavily in favor of a stay.

        1.      The stage of the litigation. In this case, discovery is not complete and no trial date

has been set. The parties raised competing proposals for the schedule for the case moving

forward in the December 9 status report. [ECF No. 69.] At this time, the Court need not invest

the resources into resolving the scheduling dispute and managing the case according to whatever

schedule is determined. A stay would conserve judicial resources.

        2.      A stay would simplify issues. While LTD will show the PTAB that the 711 Patent

is valid and was properly issued by the Patent Office, if the PTAB disagrees and invalidates the

claims of the 711 Patent, this case would be over pending any appeals. Indeed, Nested Bean

argued in part in its Stay Motion that “Nested Bean’s IPR will likely dispose of or simplify this

case because all of the claims of the ’711 Patent are being challenged…” [ECF No. 43 at p. 6.]

This is not a situation where the IPR involves only a portion of the patents at issue, in which case

courts sometimes deny motions to stay. See Koninklijke Philips N.V. v. Amerlux, LLC, 167 F.

Supp. 3d 270 (D. Mass. 2016); SCVNGR, Inc. v. eCharge Licensing, LLC, No. CIV.A. 13-

12418-DJC, 2014 WL 4804738 (D. Mass. Sept. 25, 2014).

        3.      No prejudice to Nested Bean. A stay would conserve the resources of the parties

as well as the Court pending the final IPR decision. Indeed, in its Stay Motion, Nested Bean




                                                   4
           Case 1:20-cv-10101-IT Document 73 Filed 02/11/21 Page 5 of 6




argued why a stay would be in its interest: “Principles of fairness to Nested Bean also counsel in

favor of a stay. Nested Bean is a small company facing an expensive and time-consuming

litigation.” [ECF No. 43 at p. 8.]

       The Court did issue a claim construction that is favorable to Nested Bean after Nested

Bean filed its Stay Motion. But this ruling, as LTD sets forth in its portion of the Status Report,

gives LTD good grounds to proceed to file a motion to amend to add an inducement claim that

provides a strong case of infringement even in light of the claim construction. [ECF No. 69 at pp.

1-2.] Again, at this time, LTD respectfully submits that there is no good reason for the Court to

invest resources into resolving these scheduling and amendment issues now when it can properly

can pause the case pending the PTAB’s final determination on the IPR.

III.   CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully request that the Court enter a stay

pending PTAB’s final IPR determination. A proposed order is attached.



       Respectfully submitted on this 11th day of February, 2021.



                                              /s/ John L. North
                                              Douglas R. Kertscher (admitted pro hac vice)
                                              John L. North (admitted pro hac vice)
                                              HILL, KERTSCHER & WHARTON, LLP
                                              3350 Riverwood Parkway
                                              Atlanta, Georgia 30339
                                              Telephone: (770) 953-0995
                                              Facsimile: (770) 953-1358
                                              Email: drk@hkw-law.com
                                                      jln@hkw-law.com

                                              Robert R. Lucic (BBO # 677494)
                                              Sheehan Phinney Bass & Green, P.A
                                              28 State Street, 22nd Floor
                                              Boston, MA 02109


                                                 5
           Case 1:20-cv-10101-IT Document 73 Filed 02/11/21 Page 6 of 6




                                              Phone: 603.627.8188
                                              Fax: 617.439.9363
                                              Email: rlucic@sheehan.com

                                              Peter A. Nieves (admitted pro hac vice)
                                              Sheehan Phinney Bass & Green, P.A.
                                              1000 Elm Street, 17th Floor
                                              Manchester, NH 03101
                                              Phone: 603.627.8134
                                              Fax: 603.641.2353
                                              pnieves@sheehan.com




                                  CERTIFICATE OF SERVICE

       I certify that this 11th day of February, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which automatically sends email notification of

such filing to registered participants.

                                                           /s/ John L. North
                                                           John L. North




                                                 2
